DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 1/13/2021 without traverse is acknowledged.  Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal conduction to a heat sink from the passive cooling means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “from the passive cooling mean” is not consistent with the previously recited “passive cooling means”.
	The recitation, “serves as the heat sink for the passive cooling means” is indefinite as it is not clear what structure is required for the housing to meet the limitation.  For examination, the recitation is interpreted to mean that the housing is in any thermal contact with the passive cooling means.  

	In regard to claim 3, the recitation, “a primary chamber that contains the coolant and in which the primary coil is immersed” is indefinite as it is not clear what “and in which” refers to.  
	In regard to claim 4, the recitation, “a second chamber that contains the coolant and in which the second coil is immersed” is indefinite as it is not clear what “and in which” refers to.  

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2009/0077999) in view of Wells (US 2017/0138663).
Chapman teaches a system (fig. 2, see all disclosure and figures as well) for cooling a process fluid (5), the system comprising: 
a passive cooling means (tubing from keg in cellar, para. 20) that receives the process fluid (5) from a reservoir (keg, para. 20) and cools the process fluid (5) by thermal conduction (the identified line is in full thermal conduction with fluid as line physically contacts fluid 5) to a heat sink (housing identified below and all structures contacting the line from the keg in the cellar, para. 3); 
an active cooling means (12, 15) that receives the process fluid (5) from the passive cooling means (line from keg in cellar) and cools the process fluid (5) with a coolant (cooling medium - para. 12); and 
a housing (building with walls and bar structures) that encloses the passive cooling means (line from keg in cellar) and active cooling means (12, 15 as identified below) and serves as the heat sink (housing and all structures contacting the line from the keg are fully able to perform the intended use of receiving heat from the identified line) for the passive cooling means (line from keg in cellar).  
Chapman further teaches that the active cooling means (12, 15) comprises: a primary coil (13) through which the process fluid (5) flows after exiting the passive 
a second coil (20) through which the process fluid flows after exiting the primary chamber; and a second chamber (16) that contains the coolant (cooling medium) and the second coil (20) is immersed in the coolant (cooling medium).
Chapman teaches that the reservoir (keg) is able to be connected to and supply the process fluid to a distillation vessel of a distillation system (note that the keg is fully capable of being connected to a distillation vessel of a distillation system) (further note that the system claim does not claim the reservoir as part of the claimed system, but merely the capability of the cooling system to be used with a reservoir and therefore the claimed system does not require the recited reservoir; further the prior art reservoir is fully capable of being connected as claimed).
- 12- B8-5318Chapman does not explicitly teach that the passive cooling means (line from the keg) has at least one coil (interpreted as a loop).
However, official notice is taken that providing tubing in a coil is well known and ordinary as a result of suppliers of tubing providing lengths of tubing in coils.  Therefore it would have been obvious to a person of ordinary skill in the art to provide the passive cooling means of Chapman in at least one coil of tubing for the purpose of permitting reduced stringency on selecting lengths during installation and as a routine matter of receiving tubing from suppliers. 
Chapman, as modified, does not teach that the coolant is cooled by a first plurality of thermoelectric devices that individually receive and cool the coolant from the primary chamber (12) and return the cooled coolant to the primary chamber (12); and a 
However, it is well known to cool beers and draft beverages with thermoelectric devices, as taught by Wells. Wells teaches providing cooling to a beverage coolant system (para. 18) using thermoelectric coolers (124).  Wells further teaches that the coolant (coolant - para. 18) is cooled by a first plurality of thermoelectric devices (124a) that individually receive and cool the coolant; and a second plurality of thermoelectric devices (124b) that individually receive and cool the coolant; at least one cooling cell (see all parts of 100 identified herein) that comprises the first plurality of thermoelectric devices (124a) and the second plurality of thermoelectric devices (124b), a water block (122) sandwiched between the first plurality of thermoelectric devices (124a) and the second plurality of thermoelectric devices (124b), the coolant flowing through the water block (122, para. 20-22); first and second heat sinks (130a, 130b); and heat pipes (128a, 128b) contacting the first and second thermoelectric devices (124a, 124b) and conducting heat to the first and second heat sinks (130a, 130b), respectively.
Therefore it would have been obvious to a person of ordinary skill in the art to modify the coolant generator (2) of Chapman to be cooled with the cooling system of 
In regard to claim 7, Chapman, as modified by Wells teaches the limitations of claim 7 because Wells teaches that the thermoelectric device of Wells has a bimetal NPN/PNP silicon junction between two conductors (see para. 22 - these are features of the identified commercial thermoelectric cooler).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 22, 2021